[Cite as Shane v. Ohio Dept. of Transp., 2011-Ohio-1953.]

                                      Court of Claims of Ohio
                                                                               The Ohio Judicial Center
                                                                       65 South Front Street, Third Floor
                                                                                  Columbus, OH 43215
                                                                        614.387.9800 or 1.800.824.8263
                                                                                   www.cco.state.oh.us




STEVEN SHANE

        Plaintiff

        v.

OHIO DEPT. OF TRANSPORTATION
Case No. 2010-10653-AD

Deputy Clerk Daniel R. Borchert

ENTRY OF DISMISSAL



         {¶ 1} On September 20, 2010, plaintiff, Steven Shane, filed a complaint against
defendant, Department of Transportation. On September 30, 2010, plaintiff submitted a
voluntary dismissal. Plaintiff’s case is DISMISSED. The court shall absorb the court
costs of this case in excess of the filing fee.




                                                  ________________________________
                                                  DANIEL R. BORCHERT
                                                  Deputy Clerk

cc:
Steven Shane                                      Ohio Dept. Of Transportation
29725 Fairway Blvd.                               5430 Lake Court
Willowick, Ohio 44095                             Cleveland, Ohio 44114-3902

DRB/laa
Filed 1/28/111
Sent to S.C. reporter 4/15/11